       Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 1 of 28



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


IN RE UBIQUITI NETWORKS, INC.               No. 1:18-cv-01620 (VM)
SECURITIES LITIGATION
                                            Class Action
THIS DOCUMENT RELATES TO: ALL CASES



DECLARATION OF JEREMY A. LIEBERMAN IN SUPPORT OF LEAD PLAINTIFF’S
     (1) UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS ACTION
 SETTLEMENTAND PLAN OF ALLOCATION OF SETTLEMENT PROCEEDS AND
         (2) UNOPPOSED MOTION FOR AWARD OF ATTORNEYS’ FEES,
       REIMBURSEMENT OF EXPENSES, AND COMPENSATORY AWARD
                          TO LEAD PLAINTIFF
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 2 of 28



                                                TABLE OF CONTENTS

I.     SUMMARY OF LEAD PLAINTIFF’S CLAIMS ............................................................. 4
II.    PROCEDURAL HISTORY................................................................................................ 5
III.   THE SETTLEMENT .......................................................................................................... 9
       A.        Reasons for the Settlement...................................................................................... 9
       B.        Confirmatory Discovery ....................................................................................... 12
       C.        Settlement Terms .................................................................................................. 14
IV.    THE COURT’S PRELIMINARY APPROVAL ORDER AND PLAINTIFFS’
       DISSEMINATION OF NOTICE ..................................................................................... 15
       A.        Preliminary Approval Order ................................................................................. 15
       B.        Notice .................................................................................................................... 17
       C.        Reaction of the Class ............................................................................................ 18
       D.        The Plan of Allocation .......................................................................................... 18
V.     LEAD COUNSEL’S APPLICATION FOR AN AWARD OF ATTORNEYS’ FEES
       AND REIMBURSMENT OF EXPENSES ...................................................................... 22
       A.        Attorneys’ Fees ..................................................................................................... 22
       B.        Costs and Expenses ............................................................................................... 25
VI.    AN AWARD TO THE LEAD PLAINTIFF IS WARRANTED ...................................... 25




                                                                    i
            Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 3 of 28



       I, Jeremy A. Lieberman, declare and state, under penalty of perjury, that the following is

true and correct to the best of my knowledge, information, and belief:

       1.       I am a partner at the Pomerantz LLP (“Pomerantz”) law firm, court-appointed

Lead Counsel on behalf of Lead Plaintiff Xiya Qian (“Qian” or “Lead Plaintiff”) in the class

action styled as In re Ubiquiti Networks, Inc. Securities Litigation, No. 1:18-cv-01620-VM

(S.D.N.Y.) (the “Action”).1

       2.       I am duly admitted to practice in New York and before this Court. I have

personal knowledge of the matters set forth herein and, if called upon, could and would

competently testify thereto.

       3.       I respectfully submit this Declaration (“Decl.” or “Declaration”) in support of the

following: (1) Lead Plaintiff’s Unopposed Motion for Final Approval of Class Action Settlement

and Plan of Allocation of Settlement Proceeds; and (2) Lead Plaintiff’s Unopposed Motion for

Award of Attorneys’ Fees, Reimbursement of Expenses, and Compensatory Award to Lead

Plaintiff. The terms of the Settlement are set forth in the Stipulation. The Court preliminarily

approved the Stipulation by its Order Preliminarily Approving Settlement and Providing for

Notice, filed on the docket December 11, 2019. (Dkt. No. 40, “Preliminary Approval Order”).

       4.       This Declaration sets forth the nature of the claims asserted, the Action’s

procedural history, and the methods by which the Settlement Class was notified of the

Settlement. It also demonstrates the reasons why the Settlement and Plan of Allocation are fair,

reasonable, and adequate, and why Counsel’s application for attorneys’ fees, reimbursement of

expenses, and an award for Lead Plaintiff should be approved.

1
 All capitalized terms that are not otherwise defined herein have the meanings provided in the
Stipulation of Settlement, dated December 2, 2019 (Docket (“Dkt.”) No. 39-1) (“Stipulation”).
Unless indicated otherwise, “Dkt. No.” references herein are to the In re Ubiquiti Networks, Inc.
Securities Litigation, No. 1:18-cv-01620-VM (S.D.N.Y.), docket.
            Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 4 of 28



       5.       The settlement contemplated by the Stipulation (“Settlement”) provides for a

payment of fifteen million U.S. dollars ($15,000,000.00) in cash in exchange for the release of

all claims asserted by Lead Plaintiff against defendant Ubiquiti Networks, Inc. (n/k/a Ubiquiti

Inc.) (“Ubiquiti” or the “Company”), and defendants Robert Pera (“Pera”), Craig L. Foster, Mark

Spragg, and Kevin Radigan (“Radigan”) (collectively, the “Individual Defendants”; and, together

with Ubiquiti, “Defendants”) and completely resolves this Action. While Lead Counsel believes

that the allegations in the Consolidated Amended Class Action Complaint (the “Complaint,” Dkt.

No. 26) have substantial merit, Lead Counsel respectfully submits that the Settlement represents

an excellent result for the Class.

       6.       The Settlement is the result of extensive arm’s-length settlement negotiations

among esteemed and experienced counsel. Through an all-day mediation session with the

assistance of Jed D. Melnick of JAMS acting as mediator, and periodic subsequent

correspondence between the parties, the Settling Parties vigorously debated the strengths and

weaknesses of the claims and defenses in this Action.       The ability of Counsel to reach a

compromise in light of the many complex issues present in this Action evidences the skill of

representation and the quality of the results.

       7.       Pursuant to the Preliminary Approval Order, 170,735 Notices of Proposed

Settlement of Class Action (“Notice”) and Proof of Claim and Release Forms (“Claim Form”)

(collectively, the “Notice Packet”) were mailed to potential Settlement Class Members, brokers

and other nominees, and the Notice Packet, the Preliminary Approval Order, and the Stipulation

were posted online at www.UbiquitiNetworksSecuritiesLitigation.com. See Declaration of Jack

Ewashko Regarding: (A) Mailing of the Notice Packet; (B) Publication of the Summary Notice;

and (C) Report on Requests for Exclusion and Objections Received to Date, dated February 13,




                                                 2
              Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 5 of 28



2020 (“Ewashko Decl.”), at ¶¶ 2-12, 15, submitted as Exhibit (“Ex.”) 1 hereto. The Summary

Notice of Pendency and Proposed Settlement of Class Action and Final Approval Hearing

(“Summary Notice”) was posted in print in the national edition of Investor’s Business Daily on

January 6, 2020 and by wire on GlobeNewswire on January 10, 2020. Ewashko Decl., ¶ 13 and

Ex. B.

         8.       For approximately two years prior to the Settlement, Counsel have successfully

overcome the significant obstacles that this Action presented and adeptly navigated the

complicated issues of law and fact inherent in prosecuting this claim. The Settlement provides

an immediate and certain benefit to the Settlement Class, considering the significant risks that a

smaller recovery—or, indeed, no recovery—might be achieved after motions to dismiss, for

summary judgement, for class certification, and trial and the likely appeals that would follow,

which could prolong the Action for years. For these reasons and those set forth more fully

below, Counsel respectfully submits that the Settlement is in the best interests of the Settlement

Class and should be approved as fair, adequate, and reasonable.

         9.       Counsel also respectfully requests that the Court approve the Plan of Allocation

for the Settlement proceeds, the award of attorneys’ fees in the amount of five million U.S.

dollars ($5,000,000) plus accrued interest, and reimbursement of expenses in the amount of

$91,267.89 as fair and reasonable.        The fee award constitutes one-third (33.33%) of the

Settlement Fund, which is within the range of attorneys’ fees regularly awarded by courts within

the Second Circuit and is reasonable in light of the relevant factors, including the quality of the

representation, the complexity of the Action, and the Settlement Class’ reaction to the fee

request. The expenses incurred were reasonable and necessary to prosecute this Action and to

reach this favorable result for the Settlement Class. Counsel also respectfully requests an award




                                                  3
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 6 of 28



of five thousand U.S. dollars ($5,000.00) to Lead Plaintiff for her substantial efforts in leading

the prosecution of the Action.

I.     SUMMARY OF LEAD PLAINTIFF’S CLAIMS

       10.     Lead Plaintiff’s claims are set forth in the Complaint (Dkt. No. 26), which asserts

claims against Defendants on behalf of Ubiquiti investors during the Class Period. The

Complaint alleges that, during the Settlement Class Period, Defendants issued false and

misleading statements pertaining to Ubiquiti’s business and operations.           Specifically, the

Complaint alleges that: (i) Defendants misstated Ubiquiti’s accounts receivable and failed to

writedown accounts receivable for distributors from whom Ubiquiti could not expect repayment;

(ii) Ubiquiti lacked an effective system of internal controls over financial reporting and misstated

or failed to disclose facts related to that failure; (iii) Ubiquiti’s financial performance was not

attributable to what Defendants characterized as the Company’s “disruptive business model,” but

rather, was a result of the improper practices of Ubiquiti’s distributors and Ubiquiti’s flawed

internal controls; (iv) Defendants overstated the number of members or level of engagement of

the Ubiquiti Community; (v) Ubiquiti’s forecasted financial growth prospects for the second

quarter and full year of its fiscal 2018 had no basis in reality because the Company’s inventory

of its FrontRow product had become obsolete and needed to be written down; (vi) Defendants

failed to disclose the Company’s related party transactions with Streakwave, which was one of

the Company’s top distributors and was associated with one of Ubiquiti’s top executives (vii) as

a result of the foregoing, Ubiquiti’s publicly disseminated financial statements were materially

false and misleading; and (viii) the foregoing conduct was likely to—or, as of December 2016,

already did—result in increased regulatory oversight, including the fact that Ubiquiti was under

investigation by the U.S. Securities and Exchange Commission (“SEC”) “relating to a range of

topics, including metrics relating to the Ubiquiti Community, accounting practices, financial


                                                 4
          Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 7 of 28



information, auditors, international trade practices, and relationships with distributors and

various other third parties.”

        11.      The Complaint alleges that investors learned the truth through a series of

corrective disclosures during the Class Period that culminated in the revelation on February 20,

2018 that the SEC issued subpoenas to Ubiquiti “and certain of [the Company’s] officers

requesting documents and information relating to a range of topics, including metrics relating to the

Ubiquiti Community, accounting practices, financial information, auditors, international trade

practices, and relationships with distributors and various other third parties.” The Complaint alleges

that after the announcement of the SEC’s investigation, Ubiquiti’ share price fell $18.76, or

25.34%, to close at $55.28 on February 20, 2018 on unusually high trading volume of

approximately 5.5 million shares.

        12.      The Complaint charges that Defendants’ conduct violated Sections 10(b) and

20(a) of the Securities Exchange Act (15 U.S.C. §§ 78j(b), and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

        13.      Defendants continue to deny that they committed any acts or omissions giving

rise to any liability and/or violation of the law.

II.     PROCEDURAL HISTORY

        14.      Following revelation of the SEC’s subpoenas, Lead Counsel began a thorough

investigation.    Among other investigative efforts, Lead Counsel reviewed and analyzed

information regarding Ubiquiti’s SEC filings, press releases, earnings calls, analyst reports,

analyst presentations, share-price movements, and public statements, as well as information in

news articles and other publications.




                                                     5
           Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 8 of 28



       15.     On February 21, 2018, Paul Vanderheiden filed a securities class action complaint

in the Southern District of New York (“S.D.N.Y.”) against the Defendants, styled Vanderheiden

v. Ubiquiti Networks, Inc. et al, No. 1:18-cv-01620 (“Vanderheiden Action”) (Dkt. No. 1).

       16.     On February 28, 2018, Lead Plaintiff filed a second securities class action

complaint in the S.D.N.Y. against the Defendants, styled Qian v. Ubiquiti Networks, Inc. et al,

No. 1:18-cv-01841 (“Qian Action”) (Qian Action, Dkt. No. 1).

       17.     On March 13, 2018, John Kho filed a third securities class action complaint in the

S.D.N.Y. against defendants Ubiquiti, Pera, and Radigan, styled Kho v. Ubiquiti Networks, Inc.

et al, No. 18-cv-02242 (“Kho Action”) (Kho Action, Dkt. No. 1).

       18.     On April 23, 2018, a motion was filed to consolidate the Vanderheiden Action,

the Qian Action, and the Kho Action, and to appoint Qian as Lead Plaintiff over the consolidated

actions (Dkt. No. 14).

       19.     On October 24, 2018, the Court entered an Order consolidating the Vanderheiden

Action, the Qian Action, and the Kho Action under the caption In re Ubiquiti Networks, Inc.

Securities Litigation, No. 1:18-cv-01620, and appointing Qian as Lead Plaintiff for the

consolidated action, and approved Lead Plaitniff’s selection of Pomerantz as Lead Counsel (Dkt.

No. 25).

       20.     On December 24, 2018, Lead Plaintiff filed and served the Complaint against

Defendants (Dkt. No. 26).

       21.     On February 22, 2019, Defendants sent Lead Counsel a letter pursuant to Rule

II.B.1 of the Court’s Individual Rules of Practice (“Rule II.B.1”), presenting Defendants’

arguments concerning alleged pleading deficiencies in the Complaint. The Court entered this

letter on the docket on February 25, 2019. (Dkt. No. 30).




                                               6
          Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 9 of 28



       22.       On March 1, 2019, pursuant to Rule II.B.1, Lead Plaintiff responded to

Defendants’ Motion to Dismiss Pre-Motion Letter, which the Court entered on the docket on

March 4, 2019. (Dkt. No. 31). Lead Plaintiff explained in this letter, based on extensive legal

research, why the Complaint is well-pleaded and Defendants did not have any basis to file a

Motion to Dismiss the Complaint.

       23.       On March 12, 2019, Defendants wrote a letter to the Court pursuant to Rule II.B.1

responding to Lead Plaintiff’s March 1, 2019 letter, which the Court entered on the docket on

March 14, 2019.       (Dkt. No. 32).   This letter presented Defendants’ arguments as to why

Defendants believed they had grounds to file a Motion to Dismiss the Complaint. On this date,

the parties completed their Motion to Dismiss Pre-Motion Letters pursuant to Rule II.B.1. (Dkt.

Nos. 32-34.)

       24.       On May 23, 2019, the Court held a telephonic hearing on Defendants’ proposed

Motion to Dismiss. At the hearing, the Settling Parties presented their respective arguments

concerning Defendants’ proposed Motion to Dismiss the Complaint.          Lead Counsel explained

why Defendants did not have any basis to file a Motion to Dismiss. The Court indicated at this

hearing that it was not inclined to dismiss the Complaint in its entirety and agreed to Defendants’

request to submit an additional letter on the topics discussed.

       25.       On June 7, 2019, Defendants wrote a letter, pursuant to the Court’s May 23, 2019

Order, further describing Defendants’ arguments in support of their proposed Motion to Dismiss.

(Dkt. No. 36).

       26.       On August 1, 2019, before the Court determined whether it was necessary for

Lead Plaintiff to respond to Defendants’ June 7, 2019 letter, the Settling Parties informed the

Court that they were planning to mediate.         Lead Plaintiff entered the mediation with the




                                                 7
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 10 of 28



understanding that the Court was not inclined to grant Defendants’ proposed Motion to Dismiss

in its entirety. That guidance from the Court informed Lead Plaintiff’s position in the mediation.

       27.     The Settling Parties had previously engaged in settlement discussions in early

2019, but were not able to reach an agreement at that time to resolve the Action. The Settling

Parties then reopened settlement discussions in mid-2019.

       28.     On October 7, 2019, the Settling Parties participated in an all-day mediation with

the assistance of Jed D. Melnick of JAMS. Prior to that session, the Settling Parties drafted and

exchanged detailed mediation statements and exhibits, addressing issues of liability and

damages. During the mediation session, both sides debated the merits of Lead Plaintiff’s claims

and the defenses to those claims. The negotiations, though collegial, were adversarial. Lead

Plaintiff, through Lead Counsel, consulted with a damages expert to evaluate recoverable losses

and as part of the extensive damages analysis that was done for the settlement discussions and

mediation. The mediation session culminated in an agreement in principle to settle the Litigation

for $15 million, which was memorialized in a memorandum of understanding executed on

October 16, 2019 (the “MOU”).

       29.     Pursuant to the MOU, the Settling Parties agreed to a process of informal

discovery intended to allow Lead Counsel to conduct due diligence and confirm in good faith

that the proposed Settlement is fair, reasonable, and adequate. To that end, the parties negotiated

and agreed on the scope of Defendants’ confirmatory discovery, which was expressly made a

term of the MOU and the Stipulation. On October 30, 2019, in the context of settlement

negotiations and as provided in the MOU, Ubiquiti produced 15,766 pages of documents to Lead

Plaintiff on a confidential basis for confirmatory discovery. This was the document production




                                                8
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 11 of 28



that Ubiquiti made in response to the SEC’s February 2018 requests that are referenced in the

Complaint and was therefore highly relevant to Lead Plaintiff’s allegations.

       30.     On December 2, 2019, Lead Plaintiff filed a motion for preliminary approval of

settlement. (Dkt. Nos. 37-39).

       31.     On December 11, 2019, the Court issued the Preliminary Approval Order. (Dkt.

No. 40). The Court scheduled the Settlement Hearing for final approval of the Settlement,

attorney’s fees and expenses, Lead Plaintiff’s compensatory award, and to hear any objections by

Settlement Class Members for March 27, 2020, at 10:00 a.m.

       32.     Thereafter, Ubiquiti and/or Defendants’ insurers have paid $15 million into an

escrow account for the Settlement Class’s benefit, $250 thousand of which is earmarked for

Notice and Administration Expenses.

III.   THE SETTLEMENT

       A.      Reasons for the Settlement

       33.     Although Lead Plaintiff and Lead Counsel strongly believe that the claims

asserted in this Action are meritorious and that the evidence developed to date supports them,

they recognize and acknowledge the substantial expense and duration of continued proceedings

that would be necessary to prosecute the Action. Lead Plaintiff and Lead Counsel are also

mindful of the inherent difficulty of proving claims under the federal securities laws and the

possible defenses to the claims asserted in this Action, as well as the uncertainties presented by

complex litigation.

       34.     If the Settling Parties did not agree to settle, they would have faced an expensive

discovery process, motion to dismiss, class certification, and summary judgment briefing, and

the risks of trial. A jury would have to determine numerous complex securities law issues and

navigate battles of the experts regarding market efficiency, loss causation, damages, and other


                                                9
          Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 12 of 28



issues related to Defendants’ liability. For example, a jury would have to determine: (i) whether

Defendants made false or misleading statements or omissions; (ii) whether the alleged

misrepresentations and omissions were material; (iii) whether Defendants acted with scienter;

(iv) whether Lead Plaintiff’s claims are timely; (v) whether Ubiquiti Securities traded in an

efficient market, entitling Lead Plaintiff to a presumption of reliance; and (vi) the artificial

inflation of Ubiquiti Securities and how much of the price declines on the corrective disclosure

dates alleged in the Complaint resulted from the alleged corrective disclosures. Any recovery

would be very uncertain and, because of the near certainty of appeals, inevitably delayed by

years.

         35.   The scope of merits discovery would be very large given the length of the Class

Period and the severity of the allegations in the Complaint. The parties would have had to incur

substantial costs and engage in prolonged litigation through summary judgment, trial, and likely

appeals. Discovery costs (including document production and hosting fees) would be significant.

Lead Counsel would anticipate, given the complexities, reviewing at least hundreds of thousands

of pages of documents, if not more, and taking many depositions.

         36.   In addition to merits discovery, the Settling Parties would have to engage in

expert discovery on questions of class certification, reliance, loss causation, and damages,

amongst other topics. The parties would present dueling experts and incur substantial costs

(including for expert reports and testimony regarding market efficiency, price impact, damages,

and merits topics). Even assuming a favorable trial outcome, Defendants would likely appeal,

further delaying any benefit to the Settlement Class. Moreover, even if a larger judgment were

recoverable at trial, courts recognize that delay occasioned by trial, post-trial, and appellate

processes greatly reduces the value of any award.




                                               10
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 13 of 28



        37.     Despite Lead Counsel’s confidence, there are significant risks to proving liability

and damages. Even though the Court indicated that it is not inclined to grant Defendants’

proposed motion to dismiss in its entirety, Lead Plaintiff would still need to defend against

Defendants’ planned motion in order to ensure that the full set of claims in the Complaint can

proceed. If Lead Plaintiff was successful in doing so, she would then have to survive summary

judgment and establish falsity, materiality, scienter, and the timeliness of her claims to a jury’s

satisfaction.

        38.     In particular, Lead Plaintiff would need to prove the materiality of Defendants’

misstatement of the number of users in its Ubiquiti Community and the falsity of Defendants’

other alleged misstatements—including statements concerning Ubiquiti’s “disruptive business

model,” internal controls, accounting practices, and financial forecasts for the FrontRow

camera—that Defendants argued in their Pre-Motion Letters were not false or were mere puffery.

(See Dkt. No 32).      Moreover, proving scienter for all of these alleged misstatements is

notoriously difficult, risky and uncertain, and Defendants made clear that they would strongly

contest this issue. (See Dkt. No. 36).

        39.     Defendants also vigorously contested the amount of potential class-wide damages

in this Action on statute of limitations grounds. In addition, even assuming Lead Plaintiff could

prove loss causation, Defendants strongly contested the amount of actual damages that the

proposed class suffered based on the amount of Ubiquiti shares that traded during the proposed

class period.

        40.     In contrast to the foregoing, the Settlement represents an immediate and certain

benefit for the Settlement Class. Lead Counsel, having evaluated the substantial risk, time, and




                                                11
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 14 of 28



expense required to prosecute this Action through trial and appeals, strongly believes that the

Settlement is a very favorable result for the Settlement Class.

       B.       Confirmatory Discovery

       41.      As part of its confirmatory discovery review described above, Lead Counsel

prepared a detailed review template to be implemented by a team of attorney reviewers staffed

by Lead Counsel. This team reviewed, indexed and analyzed the documents in a carefully

organized process. The review team focused on the topics covered by the SEC’s subpoenas to

the Company, including “metrics relating to the Ubiquiti Community, accounting practices,

financial information, auditors, international trade practices, and relationships with distributors and

various other third parties.”   The review team also researched and analyzed other available

information that is relevant to the allegations in the Complaint as those issues have developed

over the course of the Action and during the mediation process.

       42.      The review team coordinated its review via frequent team meetings led by Lead

Counsel’s team leader and one-on-one follow-up discussions of their findings and work product.

       43.      Attorneys on the review team were assigned specific fact issues to research and

analyze, including:

             a. The Ubiquiti Community metrics;

             b. Ubiquiti’s accounting practices;

             c. Ubiquiti’s financial information;

             d. Ubiquiti’s relationship with its distributors, including its international trade
                practices and other noteworthy information related to Ubiquiti’s distributors;

             e. Interactions with related parties;

             f. The financial performance of Ubiquiti’s FrontRow camera;

             g. Ubiquiti’s corporate governance practices;



                                                     12
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 15 of 28



             h. The progress of the SEC’s investigation that Ubiquiti announced in February
                2018;

             i. Other red flags raised by the Citron Report that are described in Section IV.G of
                the Complaint;

             j. Ubiquiti’s recent settlement of a related derivative action that is referenced in
                Section 1.25 of the Stipulation; and

             k. The amount of potential damages based on the amount of shares that were traded
                during the Settlement Class Period.

       44.      The review team prepared detailed memoranda that summarized and analyzed the

evidence regarding these critical factual issues.       Lead Counsel closely scrutinized these

memoranda and related underlying documents. Lead Counsel concluded, based on this analysis

and a realistic estimation of class-wide damages, that a recovery of $15 million is an excellent

outcome.

       45.      Given the large size of this project and the need to complete it on an expedited

basis, Lead Counsel convened a team of attorneys retained on a contract basis (categorized as

“Project Associates”) to assist with the effort. Pomerantz carefully selected highly qualified and

experienced attorneys for this project. All five of the attorneys listed as Project Associates in the

Lodestar Report, submitted as Ex. A to the Declaration of Jeremy A. Lieberman on Behalf of

Pomerantz LLP in Support of Unopposed Motion for Award of Attorneys’ Fees, Reimbursement

of Expenses, and Compensatory Award to Lead Plaintiff, dated February 13, 2020, which is

itself submitted as Ex. 2 hereto (“Pomerantz Decl.”), have previous experience with securities

litigation and all have been admitted to the bar for at least 10 years. As shown in the summary of

the review team’s work described above, the review team did the highly substantive work of

analyzing and summarizing documents related to key issues in the Action, including their

preparation of memoranda on these topics.




                                                 13
            Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 16 of 28



       C.       Settlement Terms

       46.      The Settlement provides the Settlement Class with $15 million in cash, which

Lead Plaintiff estimates at 11% of estimated damages.

       47.      Lead Plaintiff and Lead Counsel retained Stanford Consulting Group, Inc., which

provides research, analysis, and expert testimony in complex business litigation, particularly

securities class actions, to provide advice on potential damages in the Action.

       48.      Together, they analyzed several damages scenarios based on the corrective

disclosures alleged in the Complaint under multiple common trading models designed to reflect

investor behavior. Applying these methodologies to corrective disclosure dates that showed

statistically significant price declines led to class-wide damages ranging from approximately

$184 million to $100 million, with damages most likely falling at the midpoint of that range.

       49.      In addition, Defendants contested the amount of class-wide damages available

and disagreed with Lead Plaintiff’s damage calculation, even putting aside arguments related to

liability and loss causation. This challenge was based on issues concerning the amount of actual

harm that members of the proposed Class could have suffered. The Settlement therefore could

represent an even higher percentage of total possible damages than it does under Lead Plaintiff’s

estimate.

       50.      The $15 million Settlement amount is a highly favorable result that is well above

the median settlement for similar securities class actions. See Stefan Boettrich & Svetlana

Starykh, Recent Trends in Securities Class Action Litigation: 2018 Full-Year Review (NERA

Jan. 29, 2019), at 35 (Fig. 27), 36 (Fig. 28) (showing the median settlement value in securities

class actions in 2018 was just 2.6% of estimated damages, and for cases between 1996-2018 with




                                                14
           Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 17 of 28



NERA-defined investor losses between $100-199 million was only 3.1%);2 Laarni T. Bulan,

Ellen M. Ryan, & Laura E. Simmons, Securities Class Action Settlements – 2018 Review and

Analysis (Cornerstone Research 2019), at 6 (Fig. 5) (between 2009-2017, the median settlement

in securities class actions with simplified tiered damages ranging between $75-149 million and

$150-249 million was approximately 5% and 4%, respectively, whereas the median settlement in

2018 for these ranges was approximately 4.9% and 9.4%, respectively; between 2009-2017,

median settlement was approximately 5.1% of simplified tiered damages for all securities class

actions and, in 2018, median settlement was approximately 6% for all securities class actions).3

These studies tend to focus on the size of the settlement relative to transaction losses, not

recoverable damages, and therefore probably understate the recovery rate.             See Dura

Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336 (2005). In addition, the Settlement represents a

much higher percentage of Defendants’ damages estimate, which was substantially lower than

Lead Plaintiff’s estimate.

       51.     Defendants have not admitted to any liability or any wrongdoing as part of the

Settlement and adamantly maintain that they are not liable to the Settlement Class.

IV.    THE COURT’S PRELIMINARY APPROVAL ORDER AND PLAINTIFFS’
       DISSEMINATION OF NOTICE

       A.      Preliminary Approval Order

       52.     On December 11, 2019, the Court issued the Preliminary Approval Order (Dkt.

No. 40).

       53.     In the Preliminary Approval Order, the Court:



2
  See https://www.nera.com/content/dam/nera/publications/2019/PUB_Year_End_Trends_
012819_Final.pdf.
3
  See https://www.cornerstone.com/Publications/Reports/Securities-Class-Action-Settlements-
2018-Review-and-Analysis.pdf.


                                               15
Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 18 of 28



    a)    preliminarily approved the Stipulation and the Settlement set forth therein,
          subject to further consideration at the Settlement Hearing;

    b)    scheduled a Settlement Hearing for March 27, 2020, at 10:00 a.m., to
          determine whether the proposed Settlement on the terms and conditions
          provided for in the Stipulation is fair, reasonable, and adequate and should
          be approved; whether a judgment as provided in the Stipulation should be
          entered; whether the proposed Plan of Allocation should be approved; and
          to determine any amount of fees and expenses that should be awarded to
          Lead Counsel and to Lead Plaintiff;

    c)    appointed JND Legal Administration (“JND” or “Claims Administrator”)
          to supervise and administer the notice procedure as well as the processing
          of claims;

    d)    approved the form and content of the Notice of Proposed Settlement of
          Class Action (“Notice”), the Proof of Claim and Release form (“Proof of
          Claim”), and the Summary Notice;

    e)    directed JND to take all reasonable efforts to cause a copy of the Notice
          and Proof of Claim to be mailed by first-class mail to potential Settlement
          Class Members;

    f)    directed copies of the Notice and Proof of Claim to be posted on a JND
          website designated for the Action no later than December 27, 2019 (the
          “Notice Date”);

    g)    directed Counsel, through JND, to cause the Summary Notice to be posted
          over GlobeNewswire and to be published in the national edition of
          Investor’s Business Daily no later than fourteen (14) calendar days after
          the Notice Date;

    h)    directed Counsel to serve on Defendants’ counsel and file with the Court
          proof of such mailing and publication at least seven (7) calendar days prior
          to the Settlement Hearing;

    i)    established procedures and deadlines for Settlement Class Members to
          object to the Settlement, Plan of Allocation, award of attorneys’ fees,
          reimbursement of expenses, or award to Lead Plaintiff and to appear at the
          Settlement Hearing; and

    j)    established procedures and deadlines for Settlement Class Members to
          submit Proofs of Claim or seek exclusion.




                                   16
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 19 of 28



       B.      Notice

       54.     Attached hereto as Ex. 1 is a true and correct copy of the Ewashko Declaration,

which sets forth the efforts undertaken by JND to mail the Notice and Proof of Claim to potential

Settlement Class Members, to publish the Summary Notice, and to establish the website and

Internet notice.

       55.     As detailed in the Ewashko Decl., JND mailed or caused to be mailed a total of

170,735 Notice Packets through first-class mail to potential Settlement Class Members, brokers

and other nominees. The Summary Notice was published in the national edition of Investor’s

Business Daily on January 6, 2020 and posted over GlobeNewswire on January 10, 2020.

       56.     Additionally, JND posted the Notice Packet, the Preliminary Approval Order, and

the Stipulation on JND’s website, www.UbiquitiNetworksSecuritiesLitigation.com.

       57.     As required by Federal Rule of Civil Procedure 23, due process, and the PSLRA,

15 U.S.C. §78u-4(f)(7), the Notice: (a) described the nature of the Action; (b) included the

definition of the Settlement Class; (c) set forth the Settlement Class’ claims; (d) described the

Settlement’s terms; (e) described the Plan of Allocation; (f) disclosed that Lead Counsel intends

to seek attorneys’ fees of one-third (33.33%) of the Settlement Fund, plus reimbursement of

expenses up to $275,000, and an award for Lead Plaintiff up to $7,500.00; (g) advised Settlement

Class Members of the right to exclude themselves from the Settlement Class and the binding

effect of not doing so; (h) provided the deadline and procedure for filing a proof of claim, opting-

out of the Settlement, or opposing the Settlement, Plan of Allocation, award of attorneys’ fees,

reimbursement of expenses, or award to Lead Plaintiff; (i) provided the necessary information

for any Settlement Class Member to examine the Court records should they so desire; (j)

provided the date, time, and place of the Settlement Hearing; (k) summarized the reasons why

the Settling Parties are proposing the Settlement; (l) provided the contact information for Lead


                                                17
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 20 of 28



Counsel; (m) provided instructions to securities brokers and other nominee holders for

forwarding the Notice to those persons for whom the nominees held shares in street name; and

(n) stated the binding effect of a judgment on Settlement Class Members.

       58.     The notice procedures set forth above satisfied federal due process because they

more than adequately apprised the interested parties of the pendency of the Action and afforded

them the opportunity to present their objections.

       C.      Reaction of the Class

       59.     To date, neither Lead Counsel nor defense counsel has received any objection to

the Settlement, the Plan of Allocation, the attorneys’ fees award, the requested reimbursement of

expenses, or the award to Lead Plaintiff from any Settlement Class Member, and they have

received only three requests for exclusion.

       D.      The Plan of Allocation

       60.     Pursuant to the Preliminary Approval Order, and as explained in the Notice, all

Settlement Class Members who wish to participate in the Settlement must submit a Proof of

Claim to JND postmarked no later than seven (7) calendar days after the date of the Settlement

Hearing. All Settlement Class Members who wish to exclude themselves from the Settlement

must file a request for exclusion by March 6, 2020.

       61.     As set forth in the Notice, all Settlement Class Members who timely file a valid

Proof of Claim form entitling him/her to a recovery of $10.00 or more will receive a distribution

of the Settlement proceeds, after deduction of attorneys’ fees, expenses, notice/administration

expenses, Lead Plaintiff’s award, and taxes incurred on interest income earned by the gross

Settlement Fund. The distribution will be made in accordance with the Plan of Allocation set

forth and described in detail in the Notice.




                                                18
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 21 of 28



       62.     The objective of the Plan of Allocation is to equitably distribute the Net

Settlement Fund among Authorized Claimants who suffered economic loss as a result of

Defendants’ alleged fraud, as opposed to losses caused by market or industry factors not related

to the alleged fraud.

       63.     The Plan of Allocation was formulated by Lead Counsel, in consultation with a

well-respected and experienced financial consultant, and was designed to ensure that the

distribution of the Settlement Fund was fair and consistent with Lead Plaintiff’s theory of the

case, which asserted that there was a decline in the price of Ubiquiti shares reflecting a

disclosure of the truth relating to the alleged misconduct and to ensure that the allocation

comported with the federal securities laws, including principles of loss causation.

       64.     The Plan of Allocation does not compensate losses resulting from “in and out”

transactions—losses from sales made prior to revelation of truth. See Dura Pharmaceuticals,

Inc. v. Broudo, 544 U.S. 336, 342 (2005) (“But if, say, the purchaser sells the shares before the

relevant truth begins to leak out, the misrepresentation will not have led to any loss.”).

       65.     Perhaps most importantly, the Plan of Allocation does not discriminate between

Settlement Class Members in the same position, as each Authorized Claimant will receive a pro

rata share of the Net Settlement Fund.

       66.     Lead Counsel and their financial consultant determined that this was the fairest

method of allocation of the Net Settlement Fund.

       67.     As noted above, Lead Plaintiff retained Stanford Consulting Group, Inc., which

has great expertise in the field, to provide advice on potential damages in the Action.

       68.     A plaintiff incurs damages when purchasing a share at a price inflated as a result

of false or misleading statements and/or omissions, provided that a later curative disclosure of




                                                 19
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 22 of 28



that fraud causes the security price to decline.     Price inflation can be created by material

misrepresentations and/or omissions on or before the purchase date, which remain uncorrected in

whole or in part at that date. Damages are mitigated if the share is later sold, while the price

remains inflated, so that the original purchaser receives at sale an offsetting “bonus” equal to the

dollar amount of inflation remaining at the sale date. Price inflation may be measured from

changes in security prices, net of market, industry, and other non-fraud-related effects, when the

true condition and prospects of the company are partially or fully disclosed; price inflation

present at the purchase date may be estimated by measuring the portion of the price decline

caused by a curative disclosure.

       69.     The actual loss suffered by a Settlement Class Period purchaser (between May 9,

2013, and February 19, 2018, both dates inclusive) in this Action is readily observed as the

portion of the Ubiquiti-specific price decline—net of market and industry effects—caused by the

revelation of fraud on September 18, 2017, February 8, 2018, and February 20, 2018.

Accordingly, as demonstrated in the following table, if a Ubiquiti share of Common Stock was

sold before September 18, 2017, the Recognized Loss for that security is $0.00, and any loss

suffered is not compensable under the federal securities laws:

                                            Table 1
                      Artificial Inflation in Ubiquiti Common Stock
           From                                To                  Per Share Price Inflation**
        May 9, 2013                   September 17, 2017                     $32.09
     September 18, 2017                February 7, 2018                      $27.62
      February 8, 2018                 February 19, 2018                     $18.49
      February 20, 2018                    Thereafter                         $0.00
       ** Per-share price inflation shall not exceed the per-share purchase price for the stock.

       70.     The Plan of Allocation limits cumulative payments of all claims associated with

Ubiquiti Call Options and Put Options to 1.5% of the Net Settlement Fund because options

trading accounted for only approximately 1.5% of total dollar trading volume for Ubiquiti


                                                20
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 23 of 28



Securities during the Settlement Class Period. The Plan of Allocation describes the Recognized

Loss calculations for these securities. The remainder of the Net Settlement Fund is allocated to

claims associated with Ubiquiti Common Stock.

        71.     Furthermore, in accordance with the “Limitation on Damages” provisions of the

PSLRA (15 U.S.C. §78u-4(e)), damages on a share purchased during the Settlement Class Period

and held as of the close of the 90-day period subsequent to the Settlement Class Period (the “90-

Day Lookback Period”) cannot exceed the difference between the purchase price paid for the

share and the average price of the share during the 90-Day Lookback Period. Damages on shares

purchased during the Settlement Class Period and sold during the 90-Day Lookback Period

cannot exceed the difference between the purchase price paid for the share and the rolling

average price of the share during the portion of the 90-Day Lookback Period elapsed as of the

date of sale.

        72.     Additionally, under the U.S. Supreme Court’s decision in Dura Pharm., Inc. v.

Broudo, 544 U.S. 336, 342-43 (2005), damages are assessed only for shares purchased during the

Settlement Class Period and retained through at least the first alleged curative disclosure—shares

purchased during the Settlement Class Period and sold before the alleged curative disclosure do

not incur damages.

        73.     There have been no objections to the Plan of Allocation, which is set forth in the

Notice. Lead Plaintiff respectfully submits that it is fair, reasonable, and adequate and should be

approved by the Court.




                                                21
          Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 24 of 28



V.       LEAD COUNSEL’S APPLICATION FOR AN AWARD OF ATTORNEYS’ FEES
         AND REIMBURSMENT OF EXPENSES

         A.    Attorneys’ Fees

         74.   Lead Counsel have represented the Settlement Class on a wholly contingent basis

for approximately two years, not receiving any payment for their service or the expenses

incurred in prosecuting this Action against Defendants and negotiating the Settlement.

Throughout this time, Lead Counsel’s dedication to recovering a favorable result for the

Settlement Class has been expensive and challenging.

         75.   The Notice informed Settlement Class Members that Lead Counsel would apply

for attorneys’ fees in the amount of one-third (33.33%) of the Settlement Fund, plus

reimbursement of expenses up to $275,000, and an award to Lead Plaintiff up to $7,500.00 in

total.

         76.   Counsel requests that the Court award a fee of one-third (33.33%) of the

Settlement Fund, or $5,000,000.00, plus accrued interest.

         77.   Lead Counsel intends to share part of any attorneys’ fees awarded by the Court

with other counsel in accordance with their level of contribution to the initiation, prosecution,

and resolution of the Action, as provided for in Paragraph 7.2 of the Stipulation.

         78.   As discussed in Lead Plaintiff’s Memorandum of Law in Support of Unopposed

Motion for Award of Attorneys’ Fees, Reimbursement of Expenses, and Compensatory Award to

Lead Plaintiff filed concurrently herewith, the requested fee is within the range of reasonable

fees awarded in common-fund cases. The Order Awarding Attorneys’ Fees & Reimbursement of

Expenses from In re Van Der Moolen Holding N.V. Sec. Litig., No. 03-CV-8284 (RWS)

(S.D.N.Y. Dec. 6, 2006), referenced in Lead Plaintiff’s Memorandum of Law, is submitted as

Ex. 3 hereto. The one-third (33.33%) fee is also strongly supported and should be approved



                                                22
          Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 25 of 28



based on the facts on this case, including the superb result achieved for the Settlement Class, the

skill required, the quality of work performed, and the risk of pursuing claims on a contingency

basis.

         79.      As set forth in the Lodestar Report included as Ex. A to the Pomerantz Decl.,

Pomerantz has committed 3,166.85 hours to litigating this Action from the initial investigation to

its resolution, which includes time spent on:

               a. Preparing briefing in connection with the motion for appointment of lead plaintiff;

               b. Retaining and working with investigators to locate and interview numerous
                  confidential witnesses, who were former employees of Ubiquiti with knowledge
                  of the events relevant to the allegations in the Complaint;

               c. Reviewing and analyzing Ubiquiti’s Settlement Class Period and pre- and post-
                  Settlement Class Period SEC filings, annual reports, press releases, quarterly
                  earnings calls, investment conference transcripts, and other public statements;

               d. Thoroughly researching the securities laws and intricacies of Ubiquiti’s business
                  and online community;

               e. Conducting all work with a damages expert, including retaining and consulting
                  with the expert and analyzing and exchanging write-ups at various phases of the
                  litigation and during the mediation and settlement process;

               f. Consulting with an accounting expert to analyze issues with respect to the
                  accounting practices raised in the Complaint;

               g. Preparing the detailed Complaint, including drafting such complaint and
                  performing all legal and factual analysis, and expert consultation;

               h. Preparing letter briefing in opposition to Defendants’ proposed Motion to Dismiss
                  the Complaint, which raised and evaluated numerous complex issues specific to
                  the Action, and preparing for and participating in the telephonic hearing before
                  the Court on these letters;

               i. Overseeing and conducting all mediation and settlement efforts, including,
                  without limitation, drafting a mediation statement, participating in an all-day
                  mediation session before mediator Jed D. Melnick of JAMS, making all
                  presentations to the mediator, negotiating the settlement with counsel for
                  Defendants, including the provision of informal discovery intended to allow Lead
                  Counsel to confirm that the Settlement is fair, reasonable, and adequate, and



                                                   23
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 26 of 28



                drafting and revising all settlement-related documents and court papers;

             j. Engaging in confirmatory discovery to ensure that the Settlement is fair,
                reasonable, and adequate, including the review and analysis of 15,766 pages of
                documents produced by Ubiquiti, as well as other available evidence related to
                important issues that arose as the Action progressed, and the preparation of
                substantive memoranda on specific subject matters;

             k. Obtaining competing bids for claims-administration work related to the
                Settlement before selecting a competitive bidder to serve as Claims
                Administrator, and worked with the Claims Administrator to effectuate notice and
                oversee the administration process;

             l. Securing the services of the Escrow Agent;

             m. Preparing the motion papers and related documents necessary to obtain
                preliminary approval of the Settlement and provide notice of the Settlement to
                Settlement Class Members; and

             n. Preparing the motion papers and related documents necessary to obtain final
                approval of the Settlement.

       80.      Lead Counsel’s expertise has been vital to obtaining such a favorable result for

the Settlement Class. As set forth in detail in the Pomerantz firm resume/biography, attached as

Ex. C to the Pomerantz Decl., Pomerantz is a nationally-recognized class-action firm with

extensive experience litigating and negotiating settlements as lead or co-Counsel in complex

securities class actions. Pomerantz has been appointed lead or co-lead counsel in many complex

securities class actions and has recovered substantial sums for clients and class members.

Pomerantz has prosecuted hundreds of such cases to successful resolution in its 80-year history

and obtained billions of dollars in compensation for class members.

       81.      Based on the hours expended by Pomerantz and the current billing rates for the

firm’s professionals, the total lodestar is $1,614,817.25.4 The lodestar results in a multiplier of




4
 Excludes work on motion seeking attorneys’ fees, reimbursement of expenses, and awards to
Plaintiffs.


                                                24
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 27 of 28



approximately 3.10, which is determined by dividing the $5,000,000 requested fee by the firms’

$1,614,817.25 total lodestar.

       82.     The Lodestar Report attached as Ex. A to the Pomerantz Decl. lists the amount of

time spent by Pomerantz in the prosecution of this Action. The firms’ time is taken from daily

time records regularly prepared and maintained in the ordinary course of business.

       83.     The number of hours reasonably and necessarily spent by Pomerantz on this

Action is 3,166.85. Pomerantz’s hourly billing rates for the professionals working on this Action

ranged from $330.00 to $975.00.        The hourly rates for attorneys and professional staff at

Pomerantz are the usual and customary rates charged for each individual in non-contingent

matters and conform to industry practice.

       84.     As set forth in Lead Plaintiff’s Memorandum of Law in Support of Unopposed

Motion for Award of Attorneys’ Fees, Reimbursement of Expenses, and Compensatory Award to

Lead Plaintiff, a multiplier of 3.10 is within the typical range of a fair and reasonable award.

       B.      Costs and Expenses

       85.     The expenses incurred in the prosecution of this Action are set forth in Exhibit B

to the Pomerantz Decl. (“Expense Summary”). In total, Lead Counsel has incurred $91,267.89

in expenses.

       86.     The Expense Summary lists the unreimbursed expenses that Lead Counsel

reasonably and necessarily incurred in the prosecution of this Action.

       87.     These expenses are reasonable in light of the pace and duration of this Action and

were necessarily incurred for its successful resolution.

VI.    AN AWARD TO THE LEAD PLAINTIFF IS WARRANTED

       88.     The Notice advised Settlement Class Members that Lead Plaintiff would seek an

award of no greater than $7,500.00.


                                                 25
         Case 1:18-cv-01620-VM Document 45 Filed 02/14/20 Page 28 of 28



       89.     Lead Plaintiff seeks an award in the amount of only $5,000.00. This award is

justified in light of Lead Plaintiff’s efforts and lost time overseeing the prosecution of the Action,

as well as the negotiations leading to the Settlement.           In particular, Lead Plaintiff (a)

communicated with Lead Counsel regarding the posture and progress of the case; (b) compiled

her trading data and completed her certification in connection with her motion to be appointed

Lead Plaintiff; (c) reviewed all of the significant pleadings and pre-motion letters filed in the

Action; (d) consulted with Lead Counsel regarding the settlement negotiations and mediation;

and (e) evaluated and approved the proposed Settlement. See Declaration of Xiya Qian in

Support of Lead Plaintiff’s Unopposed Motions for (I) Final Approval of Class Action

Settlement and Plan of Allocation of Settlement Proceeds and (II) Award of Attorneys’ Fees,

Reimbursement of Expenses, and Compensatory Award to Lead Plaintiff, dated February 6,

2020, at ¶ 4, submitted as Ex. 4 hereto.

       90.     Given the important contributions and the time and effort expended by Lead

Plaintiff, the requested award is warranted and should be approved.

       I declare under penalty of perjury that the foregoing is true and correct.

                                                      Executed on February 14, 2020


                                                      /s/ Jeremy A. Lieberman
                                                          Jeremy A. Lieberman




                                                 26
